Citation Nr: 1241654	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea.  

2.  Entitlement to a compensable disability evaluation for bilateral hearing loss.  

3.  Entitlement to an increased disability evaluation for nummular eczema, currently evaluated as 60 percent disabling.  

4.  Entitlement to permanence of the 60 percent schedular disability rating for service-connected nummular eczema.  

5.  Entitlement to a total rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to December 1993, including service in Southwest Asia during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A TDIU is raised by the record, to include the October 2008 VA examination report, and thus, the issue is reflected above. 

The Board notes that the December 2008 rating decision on appeal reflects that the RO assigned a temporary 60 percent disability rating for nummular eczema, effective December 26, 2007.  It was noted that since there was a likelihood of improvement of nummular eczema, the assigned rating was not considered permanent and was subject to future review examination.  In January 2009, the Veteran filed a notice of disagreement (NOD) as to the RO's determination that the 60 percent rating for nummular eczema was not permanent.  A statement of the case (SOC) was issued in January 2010, in which the issue of entitlement to a rating higher than 60 percent for nummular eczema was addressed, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board).  An SOC with respect to the claim of entitlement to permanence of the 60 percent schedular disability rating for service-connected nummular eczema has not been issued.  The filing of an NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, this issue is reflected above and is addressed in the remand section below.  

In July 2008, the Veteran raised the issue of entitlement to service connection for a bilateral eye disorder.  This issue is referred to the agency of original jurisdiction (AOJ) for appropriate action. 

The issues of entitlement to service connection for sleep apnea, entitlement to a compensable disability evaluation for bilateral hearing loss, entitlement to permanence of the 60 percent schedular disability rating for service-connected nummular eczema and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an October 2006 rating action, the RO denied the Veteran's claim of service connection for sleep apnea, and in an October 2006 letter, notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the October 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's sleep apnea claim.

3.  The Veteran's nummular eczema affects more than 40 percent of his skin and/or more than 40 percent of his exposed skin.  It does not manifest in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (i.e., nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  The Veteran has, at most, four characteristics of disfigurement and no gross distortion or asymmetry of his features.  


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  Evidence received since the October 2006 rating decision is new and material; the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2012).

3.  The criteria for a disability evaluation higher than 60 percent for nummular eczema have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7899-7800, 7806 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the Veteran's sleep apnea claim, because the Board is reopening the claim and remanding it for further development, no discussion of VA's duty to notify and assist is necessary.

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The notice requirements were accomplished in a letter sent in August 2008 prior to the initial adjudication of the Veteran's claims, and an additional notice letter was sent in February 2010.  The letters also provide notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and VA treatment records have been obtained and he was provided with a VA examination.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He was afforded an opportunity for a hearing and declined.  No further assistance to develop evidence is required. 

II.  Application to reopen a claim of service connection for sleep apnea

In an October 2006 rating decision, the RO denied service connection for sleep apnea on the basis that there was no evidence that the Veteran received treatment for or was diagnosed with sleep apnea and there was no evidence relating the condition to service. 

Because the veteran did not submit a Notice of Disagreement (NOD) to the October 2006 rating decision denying service connection for sleep apnea, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2012).  Further, because the Veteran did, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 20021); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).  In addition, courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this case, no new and material evidence was physically or constructively added to the record within on year of the determination.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Since the October 2006 rating decision, the Veteran has been diagnosed as having sleep apnea.  In light of Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim.  As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  

III.  Higher Evaluation

The Veteran asserts that a higher evaluation is warranted for service-connected nummular eczema.  Having considered the evidence, the Board finds that an evaluation higher than the 60 percent currently assigned is not warranted at any time during the appeal.

Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran's nummular eczema is evaluated as 60 percent disabling under § 4.118, Diagnostic Code (DC) 7806 pertaining to dermatitis or eczema.  The Board notes that the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008, to more closely reflect VA policies concerning the rating of scars.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, received in July 2008.

Under the applicable criteria of Diagnostic Code 7806, a maximum 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Diagnostic Code 7800 pertains to scars of the head, face, or neck.  A maximum of 80 percent is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (i.e., nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement, as contained in Note (1).  38 C.F.R. § 4.118, Diagnostic Code 7800 & Note (1). 

The eight listed characteristics of disfigurement are: (1) a scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) a surface contour of a scar that is elevated or depressed on palpation; (4) a scar that is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square (sq.) cm.); (6) the skin texture is abnormal, to include irregular, atrophic, shiny, scaly, in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1). 

The Veteran is assigned the maximum rating allowed under the rating schedule for nummular eczema and a higher rating cannot be assigned for disfigurement of the face, head or neck under Diagnostic Code 7800.  The October 2008 VA examination results do not show underlying soft tissue damage or underlying tissue loss or at least 6 characteristics of disfigurement of the head, neck face.  Rather, the examiner reported no ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation or limitation of motion.  The skin lesion coverage of the exposed area affected was 80 percent and 70 percent of the whole body.  The report further reflects that the skin lesions are not associated with systemic disease and do not manifest in connection with a nervous condition.  

The Board notes that the Veteran is competent to report his symptoms, and the October 2008 VA examination report notes a rash with abnormal texture of more than six square inches, exfoliation and crusting.  However, and even in consideration of a February 2009 VA treatment record noting the use of steroid creams for flare-ups, the evidence does not establish that the disability picture more nearly approximates to any applicable criteria for a higher rating.  

In this case, the Board has accorded more probative value to the objective medical evidence.  The October 2010 VA examination report reflects a review of the claims folder and the rationale for the opinion is based on objective findings, reliable principles and sound reasoning.  Such is far more probative in regard to severity than the Veteran's lay assertions.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability due to nummular eczema.  His service-connected nummular eczema affects more than 40 percent of his skin and/or more than 40 percent of his exposed skin manifestations that are contemplated in the rating criteria.  It does not manifest in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (i.e., nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement. The Veteran has, at most, four characteristics of disfigurement and no gross distortion or asymmetry of his features.  Thus, the rating criteria are adequate to evaluate the Veteran's nummular eczema and referral for consideration of extraschedular rating is not warranted.


ORDER

New and material evidence to reopen claim of service connection for sleep apnea has been presented; to this extent, the appeal is granted.

An evaluation higher than 60 percent for nummular eczema is denied.  


REMAND

As to the Veteran's sleep apnea claim, in light of the Board's reopening of the claim, the Board finds that a VA examination is necessary to adjudicate this claim.  As such, this issue must be remanded.

With respect to the evaluation for service-connected hearing loss, the October 2008 VA audiology examination report does not adequately address the affect of hearing loss on occupational functioning or the impact on employment.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his hearing loss.  Id.  

In addition, the Board notes that VA examination worksheets were revised to include the effect of a Veteran's hearing loss on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand this claim. 

In addition, the Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the increased rating claim, and the claim pertaining to service connection for sleep apnea.  Thus, VA is required to decide the issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  

Because the claims file is being returned, it should be updated to include VA treatment records compiled since January 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Lastly, as noted above, a temporary 60 percent evaluation was assigned for nummular eczema in the December 2008 rating decision based on a finding that there was a likelihood of improvement of nummular eczema.  Thus, the assigned rating was not considered permanent and was subject to future review examination.  The Veteran filed a notice of disagreement as to the RO's determination that the 60 percent rating for nummular eczema was not permanent.  To date, the Veteran has not been issued an SOC with respect to the issue of entitlement to permanence of the 60 percent schedular disability rating for service-connected nummular eczema.  Under the circumstances, the Board has no discretion and is obliged to remand the matter for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-4 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from January 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his sleep apnea during and/or since service, as to the nature and severity of his bilateral hearing loss and the impact of his service-connected disabilities on his ability to work.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent, onset and etiology of sleep apnea found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea had its onset during service or developed within one year of his discharge from active service.  

In addition, the examiner must opine as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected diabetes mellitus.  

In offering this impression, the examiner must acknowledge and discuss the Veteran's competent report of the onset of his sleep problems.

The rationale for all opinions expressed should be provided in a legible report.  

4.  After associating any outstanding medical records with the claims folder, arrange for the Veteran to undergo a VA audiology examination to determine the current severity and effect of the Veteran's hearing loss on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiologic evaluation, must be performed. 

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning.  All opinions must be supported by a clear rationale, with citation to relevant medical findings and be set forth in a legible report.  

5.  Thereafter, readjudicate the claims on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted, issue an SSOC and provide the Veteran an opportunity to respond.

6.  Issue the Veteran an SOC with respect to the issue of entitlement to permanence of the 60 percent schedular disability rating for service-connected nummular eczema, to include appropriate notice of the elements required to substantiate the claim, as well as notification of the need to timely file a Substantive Appeal to perfect his appeal on the issue.  Thereafter, allow the Veteran opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


